
	
		III
		111th CONGRESS
		1st Session
		S. RES. 244
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2009
			Mr. Feingold (for
			 himself, Mr. McCain,
			 Mr. Brownback, Mrs. Boxer, Mrs.
			 Murray, Mr. Voinovich,
			 Mr. Wyden, Mrs.
			 Feinstein, Mr. Gregg,
			 Mr. Burris, Ms.
			 Collins, Mr. Lieberman,
			 Mr. Alexander, Mr. Bayh, Mr.
			 Merkley, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Kerry, Mr. Dodd,
			 Mr. Durbin, Mr.
			 Udall of Colorado, Mr.
			 Menendez, Mr. Udall of New
			 Mexico, Mr. Bennet, and
			 Mr. Byrd) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 45th anniversary of the
		  Wilderness Act.
	
	
		Whereas September 3, 2009, will mark the
			 45th anniversary of the date of enactment of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), which gave to the people of the United
			 States the National Wilderness Preservation System, an enduring resource of
			 natural heritage;
		Whereas great writers of the United States, including
			 Ralph Waldo Emerson, Henry David Thoreau, Willa Cather, George Perkins Marsh,
			 Mary Hunter Austin, and John Muir, poets such as William Cullen Bryant, and
			 painters such as Thomas Cole, Frederic Church, Frederic Remington, Georgia
			 O’Keefe, Albert Bierstadt, and Thomas Moran, have defined the distinct cultural
			 value of wild nature and unique concept of wilderness in the United
			 States;
		Whereas national leaders, such as former President
			 Theodore Roosevelt, reveled in outdoor pursuits and diligently sought to
			 preserve opportunities to mold individual character, to shape the destiny of
			 the Nation, to strive for balance, and to ensure the wisest use of natural
			 resources, so as to provide the greatest good for the greatest number of people
			 as possible;
		Whereas luminaries in the conservation movement, such as
			 scientist Aldo Leopold, forester Bob Marshall, writer Howard Zahniser, teacher
			 Sigurd Olson, biologists Olaus, Adolph, and Mardy Murie, and conservationists
			 David Brower and Marjory Stoneman Douglas, believed that the people of the
			 United States could protect and preserve the wilderness in order for the
			 wilderness to last well into the future;
		Whereas Senator Hubert H. Humphrey, a Democrat from
			 Minnesota, and Representative John Saylor, a Republican from Pennsylvania,
			 originally introduced the Wilderness Act with strong bipartisan support in both
			 houses of Congress;
		Whereas, with the help of colleagues (including cosponsors
			 Senators Clinton P. Anderson, Gaylord Nelson, William Proxmire, and Henry
			 Scoop M. Jackson, and the Senate floor manager, Senator Frank
			 Church) and conservation allies (such as Secretary of Interior Stewart L. Udall
			 and Representative Morris K. Udall), Senator Humphrey and Representative Saylor
			 worked tirelessly for 8 years to secure nearly unanimous passage of the
			 legislation, with a vote of 78 to 12 in the Senate and 373 to 1 in the House of
			 Representatives;
		Whereas critical support in the Senate for the Wilderness
			 Act came from 3 Senators who still serve in the Senate as of 2009: Senator
			 Robert C. Byrd, Senator Daniel Inouye, and Senator Edward M. Kennedy;
		Whereas President John F. Kennedy, who took office in 1961
			 with an agenda that included a plan to enact wilderness legislation, was
			 assassinated before he could sign into law a bill concerning the
			 wilderness;
		Whereas 4 wilderness champions, Aldo Leopold, Olaus Murie,
			 Bob Marshall, and Howard Zahniser also passed away before witnessing passage of
			 a wilderness bill;
		Whereas President Lyndon B. Johnson signed into law the
			 Wilderness Act in the Rose Garden on September 3, 1964, establishing a system
			 of wilderness heritage, as President Kennedy and the conservation community had
			 envisioned and advocated for ardently;
		Whereas, in 2009, as a consequence of popular support, the
			 people of the United States continue to have a system that protects wilderness
			 for the permanent good of the United States;
		Whereas, over the 45 years since the enactment of the
			 Wilderness Act, various Presidents of both parties, leaders of Congress, and
			 experts in the land management agencies within the Departments of the Interior
			 and Agriculture have expanded the system of wilderness protection;
		Whereas the Wilderness Act instituted an unambiguous
			 national policy to recognize the natural heritage of the United States as a
			 valuable resource and to protect the wilderness for future generations to use
			 and enjoy;
		Whereas wilderness offers numerous values for an
			 increasingly diverse populace, allowing youth and adults from urban and rural
			 communities to experience nature and explore opportunities for healthy
			 recreation;
		Whereas wilderness provides intact, healthy, and
			 biologically diverse ecosystems that will better withstand the effects of
			 global warming and help communities in the United States adapt to a changing
			 climate;
		Whereas wilderness provides billions of dollars of
			 ecosystem services in the form of safe drinking water, clean air, and
			 recreational opportunities;
		Whereas 44 of the 50 States have protected wilderness
			 areas;
		Whereas the abundance of natural heritage of the United
			 States is seen from Alaska to Florida, from Fire Island in the Long Island
			 South Shore of New York and West Sister Island of Lake Erie in Ohio, to larger
			 areas such as the Mojave National Preserve in California and the River of No
			 Return in Idaho; and
		Whereas President Gerald R. Ford stated that the National
			 Wilderness Preservation System serves a basic need of all Americans,
			 even those who may never visit a wilderness area—the preservation of a vital
			 element in our heritage and that wilderness preservation ensures
			 that a central facet of our Nation can still be realized, not just
			 remembered: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 45th anniversary of the Wilderness Act (16 U.S.C.
			 1131 et seq.);
			(2)recognizes and
			 commends the extraordinary work of the individuals and organizations involved
			 in building the National Wilderness Preservation System; and
			(3)is grateful for
			 the wilderness, a tremendous asset the United States continues to preserve as a
			 gift to future generations of the United States.
			
